     Case 1:15-cv-02739-LAP Document 140 Filed 01/21/20 Page 1 of 1




                                       +1-212-474-1760

                                     mpaskin@cravath.com



                                                                             January 21, 2020

     Petersen Energía Inversora, S.A.U. et al. v. Argentine Republic and YPF S.A.,
    No. 15-cv-02739 (LAP); Eton Park Capital Management, L.P. et al. v. Argentine
                   Republic and YPF S.A., No. 16-cv-8569 (LAP)

Dear Judge Preska:

                 We write jointly on behalf of Defendants YPF S.A. and the Argentine
Republic (collectively, “Defendants”) in the above-captioned actions (the “Actions”).
Defendants respectfully submit this letter, pursuant to Rule 2.C of Your Honor’s
Individual Rules of Practice, to request an order permitting Defendants in both Actions to
jointly file a single consolidated reply memorandum of law of up to 20 pages in further
support of their Joint Motion to Dismiss the Actions pursuant to the doctrine of Forum
Non Conveniens. Plaintiffs in Petersen and Eton Park consent to the request.

               We thank Your Honor for the Court’s attention to this matter.

                                                         Respectfully Submitted,

                                                         /s/ Michael A. Paskin

                                                         Michael A. Paskin

Honorable Loretta A. Preska
   United States District Court for the Southern District of New York
      Daniel Patrick Moynihan U.S. Courthouse
          500 Pearl Street
              New York, NY 10007

VIA ECF
               Copies to: All Counsel of Record via ECF
